Appeal by defendant owner from so much of an order as determined that certain specific interest balances were to be computed at six per cent, as contended by the plaintiff in a foreclosure action, instead of five per cent, as contended by the said defendant. Order, in so far as appealed from, modified by striking from the first ordering paragraph the items for balance of interest due on June 1st, September 1st and December 1st, 1938, and March 1st, 1939, and reducing the item for balance of interest due June 1st, 1939, to $290; and by inserting a provision that all arrearages of unpaid interest shall be computed at five per cent. As thus modified, the order is affirmed, with ten dollars costs and disbursements to the appellant. (Mortgage Commission of State of New York v. Fay, 255 App. Div. 622; affd., without opinion, 281 N. Y. 61; Elltan Realty Co., Inc., v. Irving Trust Co., 252 App. Div. 882; Vetter v. Rigney, 242 id. 700. See Manufacturers Trust Company, etc., v. Korsil Realty, Inc., ante, p. 914, decided herewith.) Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur. Settle order on notice.